786 So.2d 1229 (2001)
Anthony R. MARTIN, Petitioner,
v.
Sheriff Edward BIELUCH, Law Firm of Sachs, Sax and Klein, St. Lucie County State Attorney (Rick Seymour, Bruce Colton), Respondents.
No. 4D01-1900.
District Court of Appeal of Florida, Fourth District.
June 6, 2001.
*1230 Anthony Martin, West Palm Beach, pro se.
No response required for respondents.
PER CURIAM.
Petitioner seeks a writ of habeas corpus alleging that he is entitled to immediate release from confinement. Because petitioner alleges that he is represented by counsel in the trial court proceedings, we dismiss these proceedings. See Sload v. State, 782 So.2d 976 (Fla. 5th DCA 2001)(habeas petition could not be entertained where petitioner was being represented by counsel). Moreover, his petition is insufficient to show that he would be entitled to immediate release. See id. The petition alleges that the Department of Corrections sought to withdraw the violation of probation warrant pursuant to which he was confined. The warrant, however, was not withdrawn. Instead, a judgment of conviction and sentence has been entered on the probation violation, which has been appealed. In addition, petitioner makes many broad allegations of fraud and corruption in the proceedings below, but the documents attached do not support his contentions. Further, the allegations raise evidentiary issues which must be pursued in the trial court, if at all.
Dismissed.
WARNER, C.J., STONE and POLEN, JJ., concur.